Citation Nr: 1436379	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  12-19 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a lumbar spine disability and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a left knee disability and, if so, whether service connection is warranted. 

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a right knee disability and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1986 to October 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In May 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's virtual claims folder.  

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA and VBMS systems to ensure total review of the evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a lumbar spine disability and a left and right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 2005 rating decision, the RO denied a claim for service connection for lower back spasms due to no evidence of a current disability.  The Veteran did not appeal.  

2.  In a May 2005 rating decision, the RO denied a claim for service connection for an unspecified left knee condition due to no evidence of a current disability.  The Veteran did not appeal.  

3.  In a May 2005 rating decision, the RO denied a claim for service connection for an unspecified right knee condition due to no evidence of a current disability.  The Veteran did not appeal.  

4.  The evidence received since the May 2005 rating decision was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claims, is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claims.  


CONCLUSIONS OF LAW

1.  The May 2005 rating decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.110 (2013).

2.  The evidence received since the May 2005 rating decision is new and material and the claims are reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In regards to the claims to reopen, the Board finds that new and material evidence has been received to reopen claims of entitlement to service connection for a back, left and right knee disability.   Therefore, no further development is required with respect to this aspect of the Veteran's appeal as any deficiency has been rendered moot.

II.  Application to Reopen Based on New and Material Evidence

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The credibility of this evidence must be presumed, albeit just for the limited purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Additionally, new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low evidentiary threshold has been met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim, were the claim to be reopened.  Shade, 24 Vet. App. at 118.  

In a May 2005 rating decision, the RO denied service connection for a lower back spasm condition and unspecified left and right knee conditions due to no evidence of current disabilities.  A notice of disagreement was not received within the subsequent one-year period, nor was any new and material evidence received during that time period.  Therefore, the May 2005 rating decision is final.

Since the previous denial, the Veteran submitted a March 2010 statement from his primary care VA physician, Dr. L.L., who stated that the Veteran suffered from degenerative joint disease of the lower spine and bilateral knees.  She also related the Veteran's back and knee pain on the affected side to his service-connected ankle disability.  

As the statement from Dr. L.L. was not previously submitted to agency decisionmakers, it must be considered new evidence.  The Board further finds that the evidence, is not only new, but also material.  Dr. L.L.'s statement indicates that the Veteran suffers from degenerative joint disease of the back and knees which establishes current disabilities - the basis of the previous denial.  

Accordingly, the Veteran's claims for service connection for a lumbar spine and right and left knee disability are reopened.


ORDER

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for a lumbar spine disability having been submitted, the claim to reopen is granted.  

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for a left knee disability having been submitted, the claim to reopen is granted.  

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for a right knee disability having been submitted, the claim to reopen is granted.  





REMAND

At the May 2013 Board videoconference hearing, the Veteran testified that he was treated once at an Orlando VA medical center in 1997 or 1998 for his knee problems.  No records from an Orlando VA medical center have been associated with the claims folder.  As there is evidence of missing VA treatment records, they should be obtained on remand.  

The Veteran has contended that his claimed disabilities are related to his service-connected ankle disability.  The Veteran has not been provided notice on secondary service connection.  Accordingly, appropriate notice concerning secondary service connection claims should be provided on remand.  Also, as there is no adequate opinions of record which addresse these theories of entitlement, the Board finds that a remand is necessary to address secondary service connection.  See Allen v. Brown, 7 Vet. App. 439(1995)

Also, since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with notice that addresses how to substantiate a claim for service connection on a secondary basis.

2.  Obtain and associate with the claims file all pertinent VA treatment records, including those from the VAMC in Orlando dated in 1997/1998.  See Board Hearing Transcript, pp. 4-7. 
3.  After the development requested above is complete, schedule the Veteran for a VA examination to evaluate his claims of service connection.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate clinical testing should be conducted.  The examiner also should provide a medical opinion that expressly addresses the following:

Lumbar Spine Disability

a.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's lumbar spine disability began in or is related to service.  Please provide a complete explanation for the opinion.

b.  Whether it is at least as likely as not that the Veteran's lumbar spine disability was caused by his service-connected ankle disability.  Please provide a complete explanation for the opinion.

c.  Whether it is at least as likely as not that the Veteran's lumbar spine disability is aggravated (i.e., worsened) beyond the natural progress by his service-connected ankle disability.  Please provide a complete explanation for the opinion. 

The examiner's attention is directed to a March 2010 letter from Dr. L.L. which stated that the Veteran has "marked decrease in range of motion of his ankle, which has altered his gait over the years and led to . . . low back pain at times."  She further opined that she "anticipates [the Veteran's] knee and lower back will continue to progress over the years as the problems with his ankle progresses."
If aggravation is found, the examiner should address the following medical issues:

i.  the baseline manifestations of the Veteran's lumbar spine disability found prior to aggravation; and

ii.  the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected ankle disability.

Left Knee 

a.  Opine whether the Veteran has a left knee disability.  

The examiner's attention is directed to a March 2010 letter from Dr. L.L. which states that she has treated the Veteran for degenerative joint disease of the bilateral knees.  If such is not found on examination, the examiner should reconcile the disability found with that diagnosis.

b.  Whether it is at least as likely as not (a probability of 50 percent or greater) that any left knee disability began in or is related to service.  Please provide a complete explanation for the opinion.

c.  Whether it is at least as likely as not that any left knee disability was caused by the Veteran's service-connected ankle disability.  Please provide a complete explanation for the opinion.

d.  Whether it is at least as likely as not that any left knee disability is aggravated (i.e., worsened) beyond the natural progress by the Veteran's service-connected ankle disability.  Please provide a complete explanation for the opinion. 

The examiner's attention is directed to a March 2010 letter from Dr. L.L. which stated that the Veteran has "marked decrease in range of motion of his ankle, which has altered his gait over the years and led to development of knee pain on the affected side."  She further opined that she "anticipates [the Veteran's] knee and lower back will continue to progress over the years as the problems with his ankle progresses."

If aggravation is found, the examiner should address the following medical issues:

i.  the baseline manifestations of the left knee disability found prior to aggravation; and

ii.  the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected ankle disability.

Right Knee

a.  Opine whether the Veteran has a right knee disability.  

The examiner's attention is directed to a March 2010 letter from Dr. L.L. which states that she has treated the Veteran for degenerative joint disease of the bilateral knees.  If such is not found on examination, the examiner should reconcile the disability found with that diagnosis.

b.  Whether it is at least as likely as not (a probability of 50 percent or greater) that any right knee disability began in or is related to service.  Please provide a complete explanation for the opinion.

c.  Whether it is at least as likely as not that any right knee disability was caused by the Veteran's service-connected ankle disability.  Please provide a complete explanation for the opinion.

d.  Whether it is at least as likely as not that any right knee disability is aggravated (i.e., worsened) beyond the natural progress by the Veteran's service-connected ankle disability.  Please provide a complete explanation for the opinion. 

The examiner's attention is directed to a March 2010 letter from Dr. L.L. which stated that the Veteran has "marked decrease in range of motion of his ankle, which has altered his gait over the years and led to development of knee pain on the affected side."  She further opined that she "anticipates [the Veteran's] knee and lower back will continue to progress over the years as the problems with his ankle progresses."

If aggravation is found, the examiner should address the following medical issues:

i.  the baseline manifestations of the right knee disability found prior to aggravation; and

ii.  the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected ankle disability.

4.  Ensure the development outlined above has been accomplished, and then arrange for any additional appropriate development.  Then readjudicate the claims on appeal.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


